                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

    CHRISTOPHER ENGLAND,                           )
                       Plaintiff,                  )
                                                   )
    vs.                                            )          CASE NO. _________
                                                   )
    MIDWEST TRANSPORTAITION INC. )
                                 )


                     Defendant.                    )
                                                   )




                                       COMPLAINT


          Christopher England, hereinafter referee to (“Plaintiff”), files this Complaint

against, Defendant herein, and alleges:

                                          PARTIES

          1.     Plaintiff, Christopher England, an individual, resides in Orange County,

Florida.

          2.     Defendant, has a principal place of business at 205 S. Cross Street,

Robinson, Illinois, in Crawford County Illinois, but this action arose in its Florida office.

                                     JURISDICTION
       3.      The action arises under 42 U.S.C. §§ 12112 et seq., as hereinafter more fully

appears.

       4.      This Court has supplemental jurisdiction over state law claims discussed

below under 28 U.S.C. Section 1367(a) because they arise out of the same case or

controversy.

                                 NATURE OF ACTION

       5.      This is an action under Title 42 U.S.C. Section 12101 et. seq. to correct

unlawful employment practices on the basis of disability.

                             CONDITIONS PRECEDENT

       6.      All conditions precedent to jurisdiction have occurred or been complied

with: a charge of discrimination was filed with the Equal Employment Opportunity

Commission within three-hundred days of the acts complained of herein and Plaintiff's

Complaint is filed within ninety days of Plaintiff's receipt of the Equal Employment

Opportunity Commission's issuance of a right to sue letter.

                                          FACTS

       7.      Christopher England was hired by Midwest Transportation’s Florida office

in July of 2016. He served as a driver.

       8.      Christopher England (hereinafter referred to as "England"), was an

employee for Midwest Transportation, his primary duties were to drive the company

vehicle during the overnight shift. His normal schedule was around 6:30 p.m. to 6:30 a.m.

       9.      Around December 2017, England began seeing a psychiatrist.

       10.     He was still able to perform his normal job functions, and he had not
received any disciplinary actions taken against him or write ups.

       11.     England’s record was spotless besides a vehicle accident on or about

January 20, 2017 that was not his fault. The accident was deemed a non-preventable

accident.

       12.     On or about March 20, 2020, England was asked via text message to take a

random drug test.

       13.     Although it is company policy to issue random drug test, it is not company

policy to notify employees about a drug test via text message. Typically, a letter is issued

to notify the employee of such test.

       14.     It is not clear whether Mr. England in fact received this text message, but

he was notified via telephone an hour or less before his shift.

       15.     England explained to his manager that he would be happy to comply with

the drug screening, but he was going on leave due to medical issues.

       16.     The very next day, England provided his employers with a doctor’s note

informing them of his medical condition, specifically his inability to drive at night.

       17.     England’s employers continuously called him about the random drug test

but never gave him adequate notice or let him know of the time or location of where the

drug test would be administered.

       18.     England even asked if he could take the drug test while he was on leave

even though drug tests are usually administered while one is working.

       19.     England never got a response on whether this would be feasible or not.

       20.     England did his due diligence in letting Midwest Transportation know he
was going to be on leave and reporting that he would not be able to drive at night due to

his new medication.

        21.    England followed the protocol on reporting any drug or prescription

medication that would impair or inhibit his ability to operate the vehicle safely according

to the company policy.

        22.    England continued treating for his medical condition as he assumed he was

on leave.

        23.    England was inadvertently informed he was fired when his insurance

company told him his policy had been canceled. When he inquired why his policy was

canceled, he was then told Midwest Transportation let him go.

        24.    Instead of being rewarded for his exemplary record and reporting his new

medication according to company policy, England was fired for having a medical

disability.

        25.    Midwest Transportation did not ask England for more information

regarding his disability.

        26.    Midwest Transportation did not try to accommodate England after learning

about his disability such as offering him a day time shift.

        27.    Midwest Transportation fired England in late March without even notifying

England that he was being fired.
                           COUNT 1
     FAILURE TO PROVIDE A REASONABLE ACCOMMODATION IN
  VIOLATION OF THE AMERICANS WITH DISABILITIES ACT, 42 U.S.C. §§
                          12112 et seq.

        28.      Plaintiff adopts by reference, as if set out fully and completely in this Count,

the following statements of this Complaint: Paragraphs 1 through 27.

        29.      Defendant, Midwest Transportation Inc., intentionally engaged in unlawful

employment practices involving Plaintiff because of Plaintiff's disability.

        30.      Defendant, Midwest Transportation Inc., intentionally discriminated

against Plaintiff in connection with the compensation, terms, conditions and privileges of

employment in violation of 42 U.S.C. Section 12112. The effect of these practices has

been to deprive Plaintiff of equal employment opportunities and otherwise adversely affect

Plaintiff's status as an employee.

        31.      At all material times, Plaintiff was able to perform the essential functions

of Plaintiff's position with accommodation. Plaintiff has a disability which substantially

limits at least one major life activity. Plaintiff was discriminated against on the basis of

Plaintiff's disability.

                                  COUNT 2
 RETALIATION IN VIOLATION OF THE AMERICANS WITH DISABILITIES
 ACT, 42 U.S.C. §§ 12112 ET SEQ., AGAINST MIDWEST TRANSPORTATION
                                    INC.

        32.      Plaintiff adopts by reference, as if set out fully and completely in this Count,

the following statements of this Complaint: Paragraphs 1 through 27.

        33.      Plaintiff alleges Midwest Transportation Inc., instituted a campaign of

retaliation which included having supervisors continuously call and text England about a
drug test without telling him where, what time, and if he was able to take this drug test

while on leave. This was outside of the protocol for company required drug test. This

retaliation was and is due to Plaintiff’s leave and disability. Plaintiff suffered damages for

which Plaintiff herein sues.

                                      COUNT 3
                                   SPECIFIC RELIEF

       34.     Plaintiff adopts by reference, as if set out fully and completely in this Count,

the following statements of this Complaint: Paragraphs 1 through 27.

       35.     Plaintiff seeks the following specific relief which arises out of the actions

and/or omissions of Defendant described hereinabove:

               a.      Prohibit by injunction the Defendant from engaging in unlawful

employment practices.


                         DEMAND FOR ATTORNEY'S FEES

               Plaintiff has employed Rasheed Karim Allen for representation in this

action, and has agreed to pay a reasonable attorney fee to Rasheed Karim Allen.

               Plaintiff is entitled to recover reasonable attorney's fees incurred in

connection with this action pursuant to, inter alia, Section 760.11 of the Florida Statutes

and 42 U.S.C. Section 12112.

                               DEMAND FOR JURY TRIAL

               Plaintiff demands a trial of this action by jury.

                               DEMAND FOR JUDGMENT

       WHEREFORE, Plaintiff demands a jury trial of this action, and further demands
judgment against Defendant for general damages, specific relief, special damages,

attorney's fees, and for such other and further relief, in law or in equity, to which Plaintiff

may be justly entitled.



                             CERTIFICATE OF SERVICE

        I hereby certify that on February 17, 2020, a copy of the foregoing document was
electronically filed with the Clerk of the Court by using the CM/ECF system which will
send a notice of electronic filing to the persons listed below.


Midwest Transportation Inc.
205 S Cross Street
Robinson, Illinois 62454
Telephone: (618) 544-3399


                                               Respectfully submitted,


                                               ALLEN & DAWSON, PLLC.
                                               189 S. Orange Avenue, Suite 1530-B
                                               Orlando, Florida 32801
                                               Telephone: (407) 986-2092


                                               /s/Rasheed Karim Allen_______________
                                               Rasheed Karim Allen
                                               Attorney for Plaintiff
                                               Florida Bar Number: 88525
